Citation Nr: 1100316	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-10 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department 
of Veterans Affairs compensation benefits in the amount of 
$30,051.20.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from from an April 2007 decision of the Committee on 
Waivers and Compromises (COWC) at the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Detroit, Michigan 
that denied waiver of recovery of an overpayment of VA 
compensation in the amount of $30,051.20.

The Board notes that the Veteran failed to appear at a Travel 
Board hearing scheduled for November 15, 2010.  Based thereon, 
his request for such hearing is considered withdrawn, and this 
matter is ready for further appellate review.


FINDINGS OF FACT

1.  The Veteran's VA compensation was terminated due to his 
incarceration effective November 25, 2005, resulting in an 
overpayment in the amount of $30,051.20.

2.  There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran in the creation of the debt.

3.  Fault is shown on both VA's and the Veteran's part in 
creation of the debt, and recovery of this debt would cause undue 
hardship, defeat the purpose of VA's disability compensation 
program, and be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an 
overpayment of VA compensation in the amount of $30,051.20 are 
met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.965 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Court of 
Appeals for Veterans Claims (court), however, has consistently 
held that the VCAA notice provisions do not apply in waiver 
cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  The Board further notes 
that even if applicable, in light of the favorable decision for 
the Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is moot.

II.  Analysis

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a 
debt where there exists in connection with the claim for such 
waiver an indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in obtaining 
the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes waiver 
upon a finding of (1) fraud or misrepresentation of a material 
fact, or (2) bad faith.

If the debtor's conduct is deemed not to have constituted fraud, 
misrepresentation of a material fact, or bad faith, the request 
for waiver will be evaluated pursuant to the principles of 
"equity and good conscience."  38 U.S.C.A. § 5302(a) (West 
2002).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to the following elements, which are not intended to be all 
inclusive: (1) fault of debtor - where actions of the debtor 
contribute to creation of the debt; (2) balancing of faults - 
weighing fault of the debtor against VA's fault; (3) undue 
hardship - whether collection would deprive the debtor or family 
of basic necessities; (4) defeat the purpose - whether 
withholding of benefits or recovery would nullify the objective 
for which the benefits were intended; (5) unjust enrichment - 
failure to make restitution would result in unfair gain to the 
debtor; and (6) changing position to one's detriment - reliance 
on VA benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a) (2010).

As an initial matter, the Board notes that the Veteran is 
service-connected for schizophrenia, which is currently assigned 
a 100 percent disability rating, effective March 28, 2000.  See 
Board Decision, June 2002; RO Decision, July 2002.  

By way of background, records from the Michigan State Department 
of Corrections reflect that on September 26, 2005, the Veteran 
was sentenced to a minimum of three years of incarceration for 
the conviction of a felony.  These records do not, however, 
reflect the exact date on which the Veteran was incarcerated.  
The Veteran asserts that his first day of incarceration was 
September 28, 2005, two days after his sentencing date.  See 
Statement, September 2006.  A November 7, 2005 VA/Social Security 
Administration (SSA) Prison Match Report, however, reflects that 
the Veteran was confined on September 1, 2005.  Subsequently, an 
August 2006 RO notice proposed to reduce the Veteran's VA 
compensation under 38 C.F.R. § 3.665 effective October 31, 2005 
due to his incarceration (i.e., the 61st day of incarceration 
calculated from the September 1, 2005 confinement date shown on 
the VA/SSA prison match report), and the Veteran was provided 60 
days to submit evidence in response to the proposed reduction.  A 
January 2007 RO decision reduced the Veteran's VA compensation 
due to incarceration, effective November 25, 2005 (i.e., the 61st 
day of incarceration calculated from the September 26, 2005 
sentencing date).  

In March 2007, the Veteran requested a waiver of recovery of 
overpayment and submitted a Form 5655 Financial Status Report.  
In support of his request for a waiver, the Veteran asserts, 
among other things, that he was never notified by VA that he was 
required to report his incarceration.  His representative argues 
that there is no record that the Veteran was ever notified of 
such a requirement until April 2007 (albeit the Board notes that 
the Veteran was provided with Forms 21-8764 in February 2000 and 
in July 2002 relating to the grant of service connection for 
schizophrenia and an increased rating, which Form explains that 
VA must be notified immediately of any change of address, and 
later adds that benefits will be reduced if incarcerated for a 
felony for over 60 days).  See Notice of Disagreement, May 2007.  
The Veteran's representative has also asserted that no 
consideration was given to the fact that the Veteran is service-
connected for schizophrenia, which is currently rated as 100 
percent disabling, and that his mental disorder should be taken 
into account when considering whether he was at fault for 
creating the overpayment.  See id; see also, e.g., Form 646, May 
2009.  In addition, the Veteran argues that recovery of the debt 
would result in undue hardship, as he has reported no income 
other then his VA disability benefits, that half of all of his 
income must be paid towards court-ordered restitution, and that 
he is responsible for financially supporting his elderly parents.  
See, e.g., Waiver Request, March 2007 (with Financial Status 
Report).

An April 2007 COWC decision denied the Veteran's request for a 
waiver.  The COWC did not find fraud, misrepresentation, or bad 
faith.  It did, however, find that (1) the Veteran was at fault 
for creating the debt by failing to notify VA of his 
incarceration, (2) the collection of the debt would not create an 
undue hardship because the correctional facility was providing 
all of the Veteran's necessities, and (3) the Veteran was 
unjustly enriched by receiving the payments.

Initially, the Board must consider whether there was any evidence 
of fraud, misrepresentation, or bad faith on the Veteran's part.  
See 38 U.S.C.A. § 5302(c) (West 2002).  As noted above, the COWC 
did not find these factors to be present in this case, and the 
Board similarly finds that waiver should not be precluded solely 
on the basis of such factors.  That is, there is no indication in 
the record that the Veteran committed fraud or intentionally 
misrepresented facts.  Further, there is no indication the 
Veteran was being deceptive or purposely seeking an unfair 
advantage knowing that it would result in a loss to the 
government.  See 38 C.F.R. § 1.965(b) (2010).  

The Board must next address the equitable considerations in this 
case.  Regarding the first element of equity and good conscience 
under 38 C.F.R. § 1.965(a), fault of the debtor, the Board notes 
that the Veteran does bear some degree of fault in the creation 
of the debt because he failed to notify VA of his incarceration.

At the same time, however, the Board notes that VA also bears a 
large degree of fault in the creation of the debt.  In this 
regard, the Board notes that the RO was placed on notice of the 
Veteran's incarceration within 60 days of that incarceration by 
way of the November 7, 2005 VA/SSA Prison Match Report in the 
claims file, but nevertheless took no action towards ceasing full 
payment of benefits until the proposal to reduce payments in 
August 2006, resulting in the entire overpayment of $30,051.20.

With regard to the third element under 38 C.F.R. § 1.965(a), 
undue hardship, the Board notes that the Veteran's necessities 
are provided for by the Department of Corrections, which would 
suggest little hardship in requiring repayment of the debt.  At 
the same time, the Board is cognizant that the Veteran has no 
income other than his VA benefits, that he reported no assets on 
his financial status report, and that he is apparently continuing 
to pay court-ordered restitution in the amount of $18,167.81.  
Most significantly, the Veteran has reported on several occasions 
that he provides significant support and assistance to his 
elderly parents.  For these reasons, the Board finds some degree 
of hardship would be present if repayment were required, even 
though the Veteran is apparently still in the custody of the 
Department of Corrections.

With regard to the fourth element under 38 C.F.R. § 1.965(a), 
whether repayment of the debt would nullify the objective for 
which the VA benefits were intended, the Board notes that VA 
disability compensation is intended, among other things, to 
compensate veterans for impairment of daily functioning due to 
service-connected disability.  As noted above, the Veteran is 
service-connected for schizophrenia, which is rated as 100 
percent disabling, which rating acknowledges significant 
impairment in social and occupational functioning.  The Board 
finds that such a rating for a mental disorder acknowledges 
significant functional impairment, particularly occupational 
impairment, and that failure to take such impairment into account 
would nullify the objective for which the VA benefits were 
intended.

With regard to the fifth element, unjust enrichment, the Board 
notes that certainly waiver of repayment of the debt would leave 
the Veteran unjustly enriched to some extent, as he received 
significant payments for which he was not entitled by law due to 
his incarceration.  At the same time, however, the Board notes 
that the above four elements weigh against the "unfairness" of 
such, particularly the fact that the Veteran did not receive the 
payments in bad faith, that he is 100 percent service-connected 
for schizophrenia, and that VA was on notice of his incarceration 
within 60 days but continued to pay the Veteran his full 
disability benefits.  

With regard to the sixth and final element, changing position to 
one's detriment, the Board does not find evidence of detrimental 
reliance in the record.

In summary, having found no fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt, having 
found fault on the part of the Veteran, but significiant fault 
also on VA's part, and having found that repayment of the debt 
would create some undue hardship and nullify the objective for 
which the VA benefits were intended, the Board finds that 
repayment of the debt would be against "equity and good 
conscience," and, therefore, that a waiver should be granted.  
38 U.S.C.A. § 5302(a) (West 2002).




ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated amount of 
$30,051.20 is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


